DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masada et al., (US 2007/0248571; hereinafter “Masada”).
As to claims 1-15, Masada teaches an biological ejection fluid, system and use in a system of fluid ejection from ejecting opening using heat energy. The fluid comprises at least one protein, for example insulin with pI=5.3, at least one amino acid, for example glycine (ionic compound of lyotropic series), 
a surface- active substance, for example, alkylamide-alkylbetain and water as main component.
Masada also discloses adding a buffer to regulate pH of the ejection fluid. Examples of such buffer include weak acids such as (citric acid, sodium hydrogen phosphate, sodium dihydrogen phosphate) and weak base such as (potassium hydrogen phosphate, potassium dihydrogen phosphate); (para [0072]-[0074).
Ratio of added additions varies depending on the protein type; but as a rule it is in range from about 0.001 to 40 wt%, more preferably from 0.01% to 20 wt.%. Additions volume varies depending on their type, quantity and combination; but preferably they shall be in range from 0.1 to 200 weight parts relatively to 1 weight part of said protein in terms of ejection properties (para [0078] et seq.)
A method of preparing the ejection fluid comprises combination of all said components (para [0081] et seq.). The ejection fluid is intended for use in thermal jetting system comprising a fluid reservoir 1 for containing the fluid, and an ejector 3 fluidly coupled to the fluid reservoir (see Fig. 1).
According to Masada (para [0056]-[0057)) the produced ejection fluid can be periodically ejected according to principle of the jetting system using the thermal energy.	A biochip and a biosensor can be obtained by fluid droplets ejection according to Masada on a substrate (para [0016]).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US 2011/0102495 and WO 200611831 both to Kaneko et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798